Citation Nr: 1427983	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  10-26 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right foot and ankle disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1959 to July 1962. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran initially indicated that he was seeking service connection for a right foot disability.  He has consistently described his disability, however, as also including the right ankle.  Thus, the claim on appeal has been expanded to include any associated right ankle disability.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).


FINDING OF FACT

The Veteran's has current, mild right foot/ankle disability that was at least as likely as not incurred during service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a right foot/ankle disability have been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Walker v. Shinseki, 701 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A January 2010 VA examination report reflects a diagnosis of ankle sprain and right foot ligament injury of a current mild severity.  The Veteran has also credibly reported that his right ankle has bothered him since his in-service injury.  The current disability requirement is therefore met.  

A review of the Veteran's service treatment records (STRs) shows that he was treated for a sprained ankle, with noted swelling around the medial malleolus, in June 1960.  He additionally pulled ligaments in his right foot while playing basketball in November 1960.  Although he also reported fracturing his ankle during service, documentation of such injury is not found in his STRs.  Nonetheless, the evidence reflects in-service right ankle and foot injuries.  See id.

The remaining question of whether there is a nexus between the Veteran's current mild right foot/ankle disability and his in-service injuries is satisfied by the opinion provided by a VA examiner in a January 2010 report.  The examiner opined that it was at least as likely as not that the Veteran's ankle ligament injury was caused by or a result of his military service.  While the examiner somewhat equivocally noted that the Veteran's in-service injuries were acute, he also noted that current x-rays were positive for questionable old medial ligamentous injury and that he did suffer a ligament injury in service.  The examiner additionally noted a current foot/ankle disability of mild severity.  Thus, this evidence satisfies the required nexus element for service connection.  See id.

Accordingly, all doubt with respect to this claim is resolved in favor of the Veteran, and his claim for service connection for right foot/ankle disability is granted.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a right foot/ankle disability is granted.


 
____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


